On June 8, 2010, the Defendant was sentenced for Count I: Driving a Motor Vehicle Under the Influence of Alcohol or Drugs, a felony, in violation of Section 61-8-401, MCA to commitment to Department of Corrections under Sections 61-8-731 or 61-8-732 and 46-18-201, MCA for Thirteen (13) months. Upon Defendant’s successful completion of *88a residential alcohol treatment program operated or approved by the Department of Corrections, the remainder of the Thirteen (13) month sentence must be served on probation. Defendant will provide a written release of information from all treatment providers. It is further ordered that for Count I, the Defendant is sentenced to the Department of Corrections for an additional Four (4) years all of which is suspended and runs consecutively to the term imposed above. Defendant will pay a fine of $4,000.00 to be credited to the general fund; and other terms and conditions given in the Judgment on June 8,2010. Count II: Operating a Motor Vehicle Without Liability Protection in Effect, a misdemeanor; Count III: Fail to Obey Red (Stop) Traffic Signal, a misdemeanor; Count IV: Operating a Motor Vehicle Without Proper Restraint/Seatbelt, a misdemeanor; and Count V: Driving Without Driver’s License in Possession, a misdemeanor, were dismissed.
DATED this 8th day of September, 2014.
On AprillS, 2014, the Defendant’s sentence imposed on June 8,2010, was revoked. The Defendant was re-sentenced for Count I: Driving a Motor Vehicle Under the Influence of Alcohol or Drugs, a felony, in violation of Section 61-8-401, MCA; pursuant to Section 46-18-203, MCA, commitment to Department of Corrections for a term of Four (4) years. It is the recommendation of the Court that Defendant be screened for Connections Corrections and Pre-Release and upon acceptance, follow all requirements and provisions. If not accepted, Defendant will be placed at a Department of Corrections facility at the discretion of the Department. In all other respects, the previous Orders, conditions and reasons of this Court entered on June 8,2010, remain unchanged and are recommended. Defendant is not entitled to receive credit for elapsed time while not incarcerated pursuant to Section 46-18-203(7Xb), MCA; and other terms and conditions given in the Order of Revocation and Imposition of Sentence on April 15,2014.
On August 7, 2014, the Defendant’s Application for review of that sentence was scheduled to be heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and appeared by Vision Net from the START facility located in Anaconda, Montana, and was represented ProSe. The State was not represented.
Before hearing the Application, the Defendant advised the Division that he did not want to proceed with the Sentence Review hearing, and that he wanted to waive his right to a review of his sentence in this case.
Therefore, it is the unanimous decision of the Division that the Defendant has waived his right to a review of his sentence, and the Division will take no further action on his Application in this matter.
Done in open Court this 7th day of August 2014.
Chairperson, Hon. Brad Newman, Member Hon. Kathy Seeley and Member Hon. Brenda Gilbert.